Citation Nr: 1632205	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ulnar neuropathy, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


REMAND

While the Board regrets the delay, additional development is still required before the Board decides the Veteran's claim.  At the outset, it must be noted that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In a November 2014 remand, the Board instructed the originating agency to consider a June 2014 statement from the Veteran's audiologist.  Specifically, the Board noted the June 2014 audiologist's statement tended to support the Veteran's claim for service connection for left ulnar neuropathy.  In addition, the Board also found the Veteran had not waived his right to have this evidence considered by the originating agency.  Therefore, the originating agency was instructed to, among other things, review this evidence as part of its adjudication of this matter.  

Following the Board's November 2014 remand, the Appeals Management Center (AMC) afforded the Veteran a VA examination.  In sum, the examiner determined a diagnosis of left ulnar neuropathy was not warranted, based on current testing during examination, a review of the Veteran's outpatient treatment records, and a 2008 electromyography (EMG) test.  Thereafter, the AMC issued a supplemental statement of the case (SSOC) in August 2015, which confirmed and continued the prior denial of service connection for left ulnar neuropathy.  However, the Board notes the August 2015 SSOC does not list the June 2014 statement from the Veteran's audiologist in the evidence section, and does not mention this evidence in any manner in the reasons and basis for the decision.  Since the Board specifically remanded the case for consideration of this evidence, and the AMC failed to do so, a remand is necessary at this time in order to obtain substantial compliance with the Board's November 2014 remand directives.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. The RO or the AMC should also undertake any other development it determines to be warranted.


3. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, which considers and weighs all relevant and probative evidence to specifically include the June 2014 statement from the Veteran's audiologist.  The Veteran and his representative should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


